Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED


EXCLUSIVE LICENSE AGREEMENT
THE CURATORS OF THE UNIVERSITY OF MISSOURI
THIS EXCLUSIVE LICENSE AGREEMENT ("AGREEMENT') is made and entered into on the
date of the last PARTY to sign and date in the signature area ("EFFECTIVE
DATE"), by and between THE CURATORS OF THE UNIVERSITY OF MISSOURI, a public
corporation of the State of Missouri ("UNIVERSITY") and YIELD10 BIOSCIENCE INC.,
a corporation of the State of Delaware having offices at 19 Presidential Way,
Woburn, MA 01801 ("LICENSEE"). UNIVERSITY and LICENSEE may sometimes be referred
to herein as a "PARTY" or "PARTIES" as the case may be.
WHEREAS, UNIVERSITY has an ownership interest in the inventions described in the
following: (1) UM Disclosure No. 15UMCO23 dated December 19, 2014 and titled
"Increasing plant oil by altering negative regulation of acetyl CoA carboxylase"
and (2) UM Disclosure No. 17UMC003 dated July 15, 2016 and titled "Increasing
seed oil content by improving activity of acetyl-CoA carboxylase" and related
PATENT RIGHTS as define herein (hereafter "INVENTIONS").
WHEREAS, the PATENT RIGHTS were developed under a research program sponsored by
the National Science Foundation, Project No. 1339385. Therefore, this AGREEMENT
is subject to the terms and conditions of the Bayh-Dole Act, Public Law 96-517
and 98-620 as amended; and
WHEREAS, LICENSEE is desirous of obtaining a license to practice the PATENT
RIGHTS under the terms and conditions of this AGREEMENT; and
WHEREAS, UNIVERSITY is desirous of granting such a license to LICENSEE in
accordance with the terms and conditions of this AGREEMENT.
NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
representations and warranties contained herein, the PARTIES agree as follows:
Article I. DEFINITIONS
Section 1.01 "AFFILIATE" means any business entity more than fifty percent (50%)
owned by LICENSEE, any business entity which owns more than fifty percent (50%)
of LICENSEE, or any business entity that is more than fifty percent (50%) owned
by a business entity that owns more than fifty percent (50%) of LICENSEE.
Section 1.02 "COMMODITY CROP" means a crop which is a LICENSED PRODUCT that is
planted on over [***] acres in each given country of the LICENSED TERRITORY in a
given calendar year.


1
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 1.03 "IMPROVEMENTS" shall mean any modification, enhancement, or
improvement to an invention described in the PATENT RIGHTS, where such
modification, enhancement, or improvement is owned by, licensed to, or otherwise
controlled by LICENSEE that (a) would be infringed, either directly or
indirectly, by the practice of an invention claimed in the PATENT RIGHTS; or (b)
if not for the license granted under this AGREEMENT, would infringe, either
directly or indirectly, one or more claims of the PATENT RIGHTS.
Section 1.04 "LICENSED FIELD" means increasing plant oil content in crops.
Section 1.05 "LICENSED PRODUCT' means any (a) product, apparatus, kit,
composition, or component thereof (i) whose use, sale, offer for sale, or
importation of which is covered, in whole or in part, by any issued, unexpired,
or pending claim contained in the PATENT RIGHTS or (ii) which is made by any
method, procedure, process, or step which is covered, in whole or in part, by
any issued, unexpired, or pending claim contained in the PATENT RIGHTS; or (b)
any method, procedure, process, or step which is covered, in whole or in part,
by any issued, unexpired, or pending claim contained in the PATENT RIGHTS.
Section 1.06 "LICENSED TERRITORY" shall be worldwide
Section 1.07 "NET SALES" means the amount billed or invoiced and collected
during any given ROYALTY PERIOD for the SALE of LICENSED PRODUCTS, less:
(a)Customary trade, quantity or cash discounts;
(b)Amounts repaid or credited by reason of rejection or return;
(c)Charges for transportation or delivery to be paid by or on behalf of
LICENSEE's customer, to the extent such charges are separately stated on
purchase orders, invoices or other documents of SALE; and
(d)Sales, tariff duties and/or use taxes directly imposed and with reference to
particular SALES.
In calculating NET SALES, no deductions shall be made for commissions paid to
individuals whether they are with independent sales agencies or regularly
employed by LICENSEE and on its payroll, or for cost of collections. In the
event LICENSEE SELLS a LICENSED PRODUCT to a third party in a bona fide arm's
length transaction, for consideration, in whole or in part, other than cash,
then the NET SALES price for such LICENSED PRODUCT shall be deemed to be the
standard invoice price then being invoiced by LICENSEE in an arm's length
transaction with similar entities and in the absence of such standard invoice
price, then the reasonable fair market value of the LICENSED PRODUCT. For the
purposes of calculating NET SALES, LICENSEE's SALES to a SUBLICENSEE or to an
AFFILIATE under this AGREEMENT for end use (but not resale) by the SUBLICENSEE
or the AFFILIATE shall be treated as SALES by LICENSEE at the greater of the (i)
billed/invoiced price of LICENSEE, the SUBLICENSEE, or AFFILIATE or (ii) the
billed/


2
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


invoiced price that LICENSEE would have charged a third party in a bona fide
arm's length transaction. For the purposes of calculating NET SALES, LICENSEE's
SALES to a SUBLICENSEE or to an AFFILIATE under this AGREEMENT for resale to end
users by the SUBLICENSEE or an AFFILIATE shall be treated as SALES at the
billed/invoiced price to the end users of SUBLICENSEE or AFFILIATE.
Section 1.08 "NICHE CROP" means a crop which is a LICENSED PRODUCT that is
planted on [***] to [***] acres inclusive in each given country of the LICENSED
TERRITORY in a given calendar year.
Section 1.09 "NON-COMMERCIAL RESEARCH PURPOSES" means research, teaching,
educational, or academic purposes which are undertaken at UNIVERSITY or at a
non-profit, academic, educational, or governmental institution. Without limiting
the foregoing, NONCOMMERCIAL RESEARCH PURPOSES includes research (including
sponsored research) that leads, or may lead, to patentable or unpatentable
inventions that may be licensed or otherwise transferred, either directly or
indirectly, to third parties.


Section 1.10 "PATENT EXPENSES" means all out-of-pocket expenses, costs, and
attorneys' fees UNIVERSITY has incurred for the preparation, filing, prosecution
and maintenance of the PATENT RIGHTS, including but not limited to
interferences, derivation proceedings, reexaminations, reissues, oppositions,
supplemental examinations, inter parses reviews, and post grant reviews.
Section 1.11 "PATENT RIGHTS" means UNIVERSITY'S rights in any of the following:
(a) PCT patent application Serial No. PCT/US2016/041386 filed July 7, 2016 and
titled "Increasing Plant Oil by Altering Negative Regulation of Acetyl Co-A
Carboxylase" and PCT patent application Serial No. PCT/US2017/040851 filed July
6, 2017 and titled "Increasing Plant Oil Content by Improving Activity of
Acetyl-CoA Carboxylase, ("PATENT APPLICATIONS"); and (b) any provisional,
non-provisional, divisional, continuation (but not continuations-in-part),
extension, renewal, re-examination, reissue, substitute, supplementary
protection certificate, utility model, or similar legal protection claiming
priority to or from one or more of the PATENT APPLICATIONS; and (c) any
corresponding foreign applications or patents thereof. All of the foregoing will
be automatically incorporated in and added to this AGREEMENT and shall
periodically be added to Appendix A attached to this AGREEMENT and made part
thereof.
Section 1.12 "ROYALTY PERIOD(S)" means the annual period ending on December 31
of each calendar year.
Section 1.13 "SALE", "SELL", or "SOLD" means the sale, use, transfer,
distribution or disposition of a LICENSED PRODUCT for value to a third party.
Section 1.14 "SALES ROYALTY" means a running royalty equal to a percentage of
NET SALES for LICENSED PRODUCTS SOLD by LICENSEE or SUBLICENSEE.


3
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 1.15 "SUBLICENSEE" means any person or entity to whom LICENSEE transfers
any right or interest granted to LICENSEE by UNIVERSITY under this AGREEMENT and
who is not an AFFILIATE.
Article II. GRANT
Section 2.01 Grant. Subject to the terms and conditions of this AGREEMENT,
UNIVERSITY hereby grants to LICENSEE and LICENSEE accepts a royalty-bearing,
exclusive license under the PATENT RIGHTS to make, have made, use, offer to
SELL, SELL, have SOLD, import, distribute, or otherwise transfer LICENSED
PRODUCTS within the LICENSED TERRITORY for use within LICENSED FIELD for a term
as set forth in Section 10.01 unless this AGREEMENT shall be sooner terminated
according to the terms hereof. For the avoidance of doubt, this grant is subject
to the rights retained by UNIVERSITY in Section 2.04, UNIVERSITY's publication
rights in Section 2.07, and any rights of the GOVERNMENT as set forth in Section
2.08.



If UNIVERSITY receives a request from a third party accompanied by a complete
commercialization plan for commercial development of the PATENT RIGHTS within
LICENSEE's LICENSED FIELD but directed to any plants other than camelina,
canola, and soybeans within that LICENSED FIELD or any other plant that is not
otherwise specifically under development by the LICENSEE as specified in the
COMMERCIALIZATION PLAN set forth in Appendix B ("NEW PLANT FIELD"), the
UNIVERSITY may notify LICENSEE, in writing, of the existence of the third
party's request. Upon receipt of such written notice from the UNIVERSITY,
LICENSEE shall either:
(a)within [***] days, amend its COMMERCIALIZATION PLAN in a manner acceptable to
UNIVERSITY to include a commercial research and development program for the
proposed third party's commercial development of the PATENT RIGHTS in the NEW
PLANT FIELD, including revised milestones, wherein acceptance of the amendment
to the COMMERCIALIZATION PLAN by UNIVERSITY shall take into account LICENSEE's
ongoing research and development efforts and progress; or
(b)within [***] days, amend its COMMERCIALIZATION PLAN in a manner acceptable to
UNIVERSITY and the third party to include a joint research and development
program with the third party for the proposed third party's commercial
development of the PATENT RIGHTS in the NEW PLANT FIELD within the LICENSED
FIELD; or
(c)within [***] days, grant a sublicense under commercially reasonable terms to
the third party for the PATENT RIGHTS for the NEW PLANT FIELD; or
(d)within [***] days, complete both (b) and (c).


4
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


If LICENSEE does not complete (a), (b), (c), or (d) as specified above in a
manner that is approved by the UNIVERSITY, then UNIVERSITY shall have the right
to reduce the LICENSEE's LICENSED FIELD to exclude the NEW PLANT FIELD from the
LICENSED FIELD. UNIVERSITY shall be free to license the PATENT RIGHTS in the NEW
PLANT FIELD to the third party, and LICENSEE's LICENSED FIELD shall be limited
to the remaining applicable plants within the LICENSED FIELD.
Section 2.02 Affiliates. The license granted to LICENSEE may be extended to an
AFFILIATE of LICENSEE as well, on the condition that UNIVERSITY first receives
written notice, signed on behalf of both LICENSEE and the AFFILIATE: (a) stating
that the AFFILIATE intends to exercise such rights, and (b) agreeing that the
AFFILIATE and LICENSEE shall be jointly and severally liable for all obligations
to UNIVERSITY under this AGREEMENT arising from the activities of that
AFFILIATE. The activities or omissions of the AFFILIATE under this AGREEMENT
shall then be deemed to be the activities of LICENSEE. The rights of an
AFFILIATE under this AGREEMENT shall terminate if LICENSEE's rights under this
AGREEMENT terminate. An AFFILIATE may not assign or otherwise transfer any
rights under this AGREEMENT, without the prior written consent of UNIVERSITY. If
an entity ceases to be an AFFILIATE, then all of such entity's rights under this
AGREEMENT shall terminate.
Section 2.03 Sublicenses. The license granted in Section 2.01 above shall
include the right to grant written sublicenses, subject to UNIVERSITY's prior
written approval which approval shall not be unreasonably withheld. SUBLICENSEE
shall have no right to grant further sublicenses. In determining whether to
approve a sublicense (or any amendment thereto), UNIVERSITY will consider, among
other things, whether the provisions of the proposed sublicense are consistent
with and similar to those required of LICENSEE by this AGREEMENT. All
sublicenses must comply with the following:
(a) LICENSEE shall deliver to UNIVERSITY a true and correct copy of each fully
executed sublicense granted by LICENSEE, and any modification or termination
thereof, within [***] days after execution, modification, or termination.
(b) LICENSEE shall deliver to UNIVERSITY copies of all reports due to LICENSEE
from SUBLICENSEE within [***] days receipt of such reports by LICENSEE.
(c) LICENSEE shall, at such times as UNIVERSITY directs and at UNIVERSITY's
request, permit the inspection of SUBLICENSEE's records by UNIVERSITY's auditors
or an independent certified public accountant selected by UNIVERSITY under the
terms of Section 4.05.
(d) No sublicense shall relieve LICENSEE of its representations, warranties, or
obligations under this AGREEMENT. LICENSEE shall be responsible to UNIVERSITY
for the performance of its


5
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


SUBLICENSEES under each sublicense agreement granting rights to any PATENT
RIGHTS. LICENSEE shall collect and guarantee all payments due UNIVERSITY from
any SUBLICENSEE.


(e) Any sublicense granted by LICENSEE to a SUBLICENSEE shall incorporate all of
the representations, warranties, terms, conditions, and obligations of this
AGREEMENT, which shall be binding upon each SUBLICENSEE as if such SUBLICENSEE
were a party to this AGREEMENT. LICENSEE shall require that any sublicense
agreement:
(i)be consistent with the terms, conditions, covenants, warranties,
representations, limitations, obligations, and duties of LICENSEE under this
AGREEMENT;
(ii)prohibit the SUBLICENSEE from granting further sublicenses; and
(iii)contain express provisions under which the SUBLICENSEE expressly accepts
duties and obligations at least equivalent to those accepted by the LICENSEE in
the following sections of this AGREEMENT: Section 2.04 (reserved rights),
Section 2.05 (license to University), Section 2.07 (publication), Section 2.08
(governmental rights), Section 3.09 (challenge to patent rights), Section 4.03
(reporting), Section 4.05 (records), Section 6.01 (indemnity), Section 6.02
(insurance), Section 6.03 (disclaimer of warranties), Section 6.04 (damages
exclusion/ limitation of remedies), Section 6.06 (sublicenses) Section 7.04
(entity status), Section 10.05 (assignment of sublicenses), Section 11.01
(marking), Section 11.02 (compliance with laws / export controls), Section 11.03
(university name), and Section 11.11 (severability).
(f) If any sublicense agreement granting any rights to the PATENT RIGHTS does
not comport with above requirements in Section 2.03(e), then that agreement
shall be invalid, unenforceable, and void.
(g) Upon any termination of this AGREEMENT, all SUBLICENSEE's rights shall also
terminate except as set forth in Section 10.05 (assignment of sublicenses).
Section 2.04 Reserved Rights. UNIVERSITY reserves the right to make, use or
otherwise practice the PATENT RIGHTS solely for NON-COMMERCIAL RESEARCH PURPOSES
and to grant nonexclusive licenses to non-profit, academic, educational, or
governmental institutions a royalty-free right to make, use or otherwise
practice the PATENT RIGHTS solely for NONCOMMERCIAL RESEARCH PURPOSES.
UNIVERSITY also reserves the right to transfer tangible research materials and
intangible materials incorporating the PATENT RIGHTS to other non-profit,
academic, educational, or governmental institutions for such NON-COMMERCIAL
RESEARCH PURPOSES. LICENSEE agrees that, notwithstanding any other provision of
this AGREEMENT, that LICENSEE has no right to enforce the PATENT RIGHTS against
UNIVERSITY or any non-profit, academic, educational, or governmental institution
with respect to such use or practice for NON-COMMERCIAL RESEARCH PURPOSES.
Section 2.05 License to University. LICENSEE hereby grants, and shall require
its SUBLICENSEE(s) to grant to UNIVERSITY, a nonexclusive, royalty-free,
irrevocable, paid-up license, with the right to grant sublicenses to non-profit,
academic, educational, or governmental


6
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


institutions, to practice and use IMPROVEMENTS solely for NON-COMMERCIAL
RESEARCH PURPOSES.
Section 2.06 License Scope. The license granted herein shall not be construed to
confer any rights upon LICENSEE by implication, estoppel or otherwise as to any
technology not specifically set forth in PATENT RIGHTS. UNIVERSITY shall be free
to grant commercial licenses to the PATENT RIGHTS to third parties in all fields
outside the LICENSED FIELD and/or outside the LICENSED TERRITORY.
Section 2.07 Publication. LICENSEE agrees that UNIVERSITY shall have a right to
publish any research results or technical data related to or arising out of the
PATENT RIGHTS in accordance with UNIVERSITY's general policies and that this
AGREEMENT shall not restrict, in any fashion, UNIVERSITY's right to publish.
Notwithstanding the above, the UNIVERSITY shall provide the proposed publication
or presentation to LICENSEE for review at least [***] days before proposed date
of disclosure. LICENSEE shall have [***] days from receipt of the proposed
publication or presentation in which to review the same for a disclosure of
LICENSEE CONFIDENTIAL INFORMATION and for disclosure of any patentable subject
matter covered by the PATENT RIGHTS. If LICENSEE reasonably believes that a
disclosure of patentable subject matter covered by the PATENT RIGHTS is
contained in the proposed publication or presentation, LICENSEE shall so notify
the UNIVERSITY and may request that the UNIVERSITY delay submission for
publication for an additional [***] days to enable the UNIVERSITY to make a
decision about the preparation and filing or not of one or more patent
applications by UNIVERSITY covered by the PATENT RIGHTS.
Section 2.08 Governmental Rights. LICENSEE understands that the PATENT RIGHTS
were developed under a funding agreement with the Government of the United
States of America ("GOVERNMENT") and that the GOVERNMENT may have certain rights
relative thereto. Thus, notwithstanding anything hereunder, any and all licenses
and other rights granted hereunder are limited by and subject to the rights and
requirements of the GOVERNMENT which may arise out of its sponsorship of the
research which led to the conception or reduction to practice of the PATENT
RIGHTS. The GOVERNMENT is entitled, as a right, under the provisions of 35
U.S.C. §§ 200-212 and applicable regulations of Title 37 of the Code of Federal
Regulations: (a) to a nonexclusive, nontransferable, irrevocable, paid-up
license to practice or have practiced for or on the behalf of the GOVERNMENT any
of the PATENT RIGHTS throughout the world and (b) to exercise march in rights on
PATENT RIGHTS. This AGREEMENT shall be exclusive, to the extent allowed in
accordance with Public Laws 96-517 and 98-620 in the LICENSED FIELD and is
explicitly made subject to the GOVERNMENT's rights under such GOVERNMENT funding
agreement and any applicable law or regulation. If there is a conflict between
the GOVERNMENT funding agreement, applicable law or regulation and this
AGREEMENT, the terms of the GOVERNMENT funding agreement, applicable law or
regulation shall prevail. LICENSEE agrees to take any actions necessary to
enable UNIVERSITY to satisfy its obligations with the GOVERNMENT relating to


7
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


the PATENT RIGHTS. LICENSEE agrees, during the period of exclusivity of this
license in the United States, that any LICENSED PRODUCT produced for SALE in the
United States will be manufactured substantially in the United States as
required by 35 U.S.C. § 204.
Article III. PAYMENTS
Section 3.01 License Payments: In consideration of rights granted by UNIVERSITY
to LICENSEE under this AGREEMENT, LICENSEE will pay UNIVERSITY the following:
(a) License Execution Payment. LICENSEE shall pay to UNIVERSITY a nonrefundable
license execution fee in the amount of [***] dollars ($[***]), due and payable
in two (2) installments as follows:
(i)[***] dollars ($[***]) due and payable within [***] of the EFFECTIVE DATE of
this AGREEMENT; and
(ii)[***] dollars ($[***]) due and payable within [***] of the EFFECTIVE DATE of
this AGREEMENT.
(b) Running Royalty / Earned Royalty. LICENSEE shall pay UNIVERSITY a SALES
ROYALTY equal to:
(i)[***] percent ([***]%) for a NICHE CROP; and
(ii)[***] percent ([***]%) for a COMMODITY CROP.
A SALES ROYALTY accrues when LICENSED PRODUCTS are invoiced or shipped,
whichever occurs first.
(c) Minimum Annual Royalty Payment. LICENSEE shall pay to UNIVERSITY a
nonrefundable minimum annual royalty of [***] dollars ($[***]) due and payable
beginning on the [***] of the EFFECTIVE DATE of this AGREEMENT. Each minimum
annual royalty payment is creditable against SALES ROYALTY due UNIVERSITY during
the [***] month period following each date the minimum annual royalty becomes
due and is subsequently paid. For the avoidance of doubt, such minimum annual
royalty shall be considered a payment in advance of royalties yet to accrue.
If the LICENSEE sponsors research directed towards the INVENTIONS and PATENT
RIGHTS in the laboratory of Dr. Jay Thelen at the UNIVERSITY pursuant to a
fully-costed written sponsored research agreement, including facilities,
administration, and other overhead costs, entered into by the PARTIES during a
[***] month period preceding the date when a given minimum annual royalty would
otherwise be due and payable to UNIVERSITY for an amount greater than the
minimum annual royalty payment due, then the subsequent minimum annual royalty
payment in the [***] will be waived by UNIVERSITY.
(d) Milestone Payments. LICENSEE shall pay UNIVERSITY a milestone payment fee
within [***] days of achieving each milestone in accordance with the following
schedule:


8
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(i) Upon the first regulatory filing for each LICENSED PRODUCT in any country,
LICENSEE shall pay UNIVERSITY [***] dollars ($[***]);
(ii) Upon each regulatory approval for each LICENSED PRODUCT, LICENSEE will pay
UNIVERSITY [***] dollars ($[***]).
(iii) Upon the first SALE for each LICENSED PRODUCT which is determined to be a
NICHE CROP within any country in the LICENSED TERRITORY at the earliest instance
when the crop's planting totals are able to be determined during the given
calendar year, LICENSEE will pay to UNIVERSITY:
1)[***] dollars ($[***]) if the LICENSED PRODUCT, which is a NICHE CROP,
proceeded through one or more regulatory approval processes to trigger the
milestone payment fees in Section 3.01(d)(i) and Section 3.01(d)(ii); or
2)[***] dollars ($[***]) if the LICENSED PRODUCT, which is a NICHE CROP, did not
proceed through one or more regulatory approval processes to trigger the
milestone payment fees in Section 3.01(d)(i) and Section 3.01(d)(ii).
(iv) Upon the first SALE for each LICENSED PRODUCT which is determined to be a
COMMODITY CROP within any country in the LICENSED TERRITORY at the earliest
instance when the crop's planting totals are able to be determined during the
given calendar year, LICENSEE will pay to UNIVERSITY:
1)[***] dollars ($[***]) if the LICENSED PRODUCT, which is a COMMODITY CROP,
proceeded through one or more regulatory approval processes to trigger the
milestone payment fees in Section 3.01(d)(i) and Section 3.01(d)(ii); or
2)[***] dollars ($[***]) if the LICENSED PRODUCT, which is a COMMODITY CROP, did
not proceed through one or more regulatory approval processes to trigger the
milestone payment fees in Section 3.01(d)(i) and Section 3.01(d)(ii).
For avoidance of doubt, filing for and/or receiving non-regulated status with
the United States Department of Agriculture's Animal and Plant Health Inspection
Service (USDA-APHIS) for any particular LICENSED PRODUCT shall not be considered
a first regulatory filing and/or regulatory approval under Section 3.01(d)(i)
and Section 3.01(d)(ii), respectively.
Milestone fees are non-refundable and royalty payments in a given license year
shall not be creditable against any milestone fees.
Section 3.02 Sublicense Royalties and Fees
(a) Sublicensee Earned Royalty. LICENSEE shall pay to UNIVERSITY a SALES ROYALTY
for NET SALES made by SUBLICENSEE equal to:
(i)[***] percent ([***]%) for each LICENSED PRODUCT which is a NICHE CROP; and
(ii)[***] percent ([***]%) for each LICENSED PRODUCT which is a COMMODITY CROP.


9
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(b) Other Sublicensee Payments. In consideration of rights granted by UNIVERSITY
to LICENSEE under this AGREEMENT, in addition to the SUBLICENSEE earned royalty
of Section 3.02(a), LICENSEE further agrees to pay UNIVERSITY an additional
royalty on the basis of all other revenue or consideration received from any
SUBLICENSEE as follows:
(i)[***] percent ([***]%) if the LICENSEE sublicenses the PATENT RIGHTS to one
or more SUBLICENSEES [***] at least one LICENSED PRODUCT which is a [***] at
least one oilseed crop species selected from canola, soybean, rapeseed,
camelina, or safflower;
(ii)[***] percent ([***]%) if the LICENSEE sublicenses the PATENT RIGHTS to one
or more SUBLICENSEES [***] for LICENSED PRODUCT which is an oilseed crop species
selected from canola, soybean, rapeseed, camelina, or safflower, but [***] as
set forth in subsection (iii);
(iii)[***] percent ([***]%) if the LICENSEE sublicenses the PATENT RIGHTS to one
or more SUBLICENSEES [***] of a LICENSED PRODUCT which is an oilseed crop
species selected from canola, soybean, rapeseed, camelina, or safflower, but
[***] at least one LICENSED PRODUCT [***] in the respective LICENSED FIELD and
within the country or countries of the LICENSED TERRITORY as set forth in
subsection (iv); and
(iv)[***] percent ([***]%) if the LICENSEE sublicenses the PATENT RIGHTS to one
or more SUBLICENSEES [***] at least one LICENSED PRODUCT [***] in the respective
LICENSED FIELD and within the country or countries of the LICENSED TERRITORY.
Such revenue or other consideration shall include, but not be limited to, all
option fees, license issue fees (up-front payments), license maintenance fees,
milestone payments, equity, joint marketing fees, research and development
funding in excess of LICENSEE's cost of performing such research and
development, and all other royalty payments (other than the earned royalty
specified in Section 3.01(b)).
If a SUBLICENSEE desires to provide the LICENSEE with research and development
funding as part of the sublicensing considerations for additional research and
development activities that the LICENSEE and UNIVERSITY desire to be
subcontracted to the UNIVERSITY, then UNIVERSITY and LICENSEE will negotiate in
good faith a sponsored research agreement for the UNIVERSITY to perform these
research and development activities commensurate with the goals and timelines
under which the LICENSEE receives such funding from a SUBLICENSEE.
Section 3.03 Royalty Stacking. If, in order to make, use, import or SELL
LICENSED PRODUCTS under the PATENT RIGHTS, it becomes reasonably necessary for
LICENSEE to obtain a royalty-bearing license to other patent(s) owned or
controlled by a third party ("THIRD PARTY PATENTS") to avoid infringement of the
THIRD PARTY PATENTS to the extent that LICENSED PRODUCTS could not be made, used
or sold without infringing the THIRD PARTY PATENTS, then the earned


10
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


royalty rate in Section 3.01(b) shall be adjusted by an amount equal to [***]
percent ([***]%) of the royalty rate paid to the THIRD PARTY, provided that in
no event shall the royalties otherwise due UNIVERSITY be less than [***] percent
([***]%) of the royalties that would be payable to UNIVERSITY absent the effects
of this section. Thus, for clarity, the adjusted SALES ROYALTY in Section
3.01(b) shall never be reduced below [***] percent ([***]%) for each LICENSED
PRODUCT which is a NICHE CROP and [***] percent ([***]%) for each LICENSED
PRODUCT which is a COMMODITY CROP.
Section 3.04 Combination Products. In the event that a LICENSED PRODUCT is SOLD
in combination with another product or method which themselves are not a
LICENSED PRODUCT ("COMBINATION PRODUCTS"), the royalty rate payable on such
COMBINATION PRODUCTS will be the royalty rate set forth in Section 3.01(b)
applied to a pro rata portion (i.e., "X") of the NET SALES equivalent of
COMBINATION PRODUCTS according to the following formula:
X = A/B, where
X = the pro rata portion of NET SALES attributable to the LICENSED PRODUCTS
(expressed as a percentage), and
A = the average invoice price of the component in the COMBINATION PRODUCTS
utilizing the LICENSED PRODUCTS sold separately, and
B = the average invoice price of the COMBINATION PRODUCTS.
In the event a substantial number of separate sales are not made of one or more
component(s) of the COMBINATION PRODUCTS during relevant ROYALTY PERIOD so as to
enable a reasonable calculation of average invoice prices of components, then
NET SALES will be determined using the same formula shown above, where
A = the total COST of the component in the COMBINATION PRODUCTS utilizing
LICENSED PRODUCT, and
B = the total COST of all of the products and components in the COMBINATION
PRODUCTS. "COST" as used in this Section 3.04 means the actual cost paid by
LICENSEE in an arm's length transaction, if purchased, or if not purchased but
actually manufactured by any such LICENSEE, the sum of the manufacturing cost as
determined by such LICENSEE's internal cost accounting system. The University
shall have the right to review and approve LICENSEE's determination of A and B
and the corresponding calculations in this Section XX, such approval not to be
unreasonably withheld. Notwithstanding any of the foregoing, in no event shall
the royalties otherwise due UNIVERSITY be less than [***] percent ([***]%) of
the royalties that would be payable to UNIVERSITY absent the effects of this
Section. Thus, for clarity, the adjusted SALES ROYALTY in Section 3.01(b) shall
never be reduced below [***] percent ([***]%) for each LICENSED PRODUCT which is
a NICHE CROP [***] percent ([***]%) for each LICENSED PRODUCT which is a
COMMODITY CROP.
Section 3.05 How Payments are Made. All payments to UNIVERSITY pursuant to this
AGREEMENT shall be paid in U.S. dollars. Conversion of foreign currency to U. S.
dollars shall


11
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


be made at the conversion rate existing in the United States (as reported in the
in the Wall Street Journal) on the last working day of each ROYALTY PERIOD. Such
payments shall be without deduction of exchange, collection or other charges.
Such payments shall be made payable to The Curators of the University of
Missouri and shall be mailed to the Office of Technology Management and Industry
Relations, Mizzou North, Room 706, 115 Business Loop 70 West, Columbia, MO
65211-8375.
Section 3.06 Payment Deadlines. Unless stipulated otherwise, all payments due
UNIVERSITY hereunder shall be made within [***] days after the end of each
ROYALTY PERIOD. Late payments shall be subject to an interest charge of [***]
percent ([***]%) per month. LICENSEE shall also be responsible for payment of
all bank transfer charges.
Section 3.07 No Taxes. Taxes and/or other governmental charges or fees shall not
be levied on the payments made to UNIVERSITY under this Article III and shall
not be deducted from any payments due UNIVERSITY under this Article III.
LICENSEE shall be responsible for any and all taxes, fees, levies, duties, or
other charges imposed by the government of any country on such payments.
Section 3.08 Default Payment. In the event of default in payment of any payment
owing to UNIVERSITY under the terms of this AGREEMENT, and if it becomes
necessary for UNIVERSITY to engage outside legal counsel to collect such
payment, LICENSEE shall pay all reasonably documented expenses, costs and
attorneys' fees incurred by UNIVERSITY in connection therewith. Further, in the
event that UNIVERSITY prevails in a lawsuit against a SUBLICENSEE for failure to
pay any royalties or other payments due, LICENSEE shall pay all expenses, costs
and attorneys' fees incurred by UNIVERSITY in connection therewith. LICENSEE
shall use its best commercial efforts to enforce any SUBLICENSEE obligation or
payment if the breach of that obligation or payment would be a breach of this
AGREEMENT if made by LICENSEE. To the extent that LICENSEE may as to UNIVERSITY
cure such breach by its own performance, e.g., by making any payments due to
UNIVERSITY regardless of SUBLICENSEE's failure to pay LICENSEE, then LICENSEE
shall do so at its own risk and expense.
Section 3.09 Challenge to Patent Rights. In the event that LICENSEE or one or
more of its SUBLICENSEES directly or indirectly: (a) issues a press release,
public announcement, news release alleging invalidity or unenforceability of any
claim within the PATENT RIGHTS; or (b) asserts a claim or counterclaim in the
courts or before the applicable governmental agency (e.g., the United States
Patent Trial and Appeal Board) seeking to attack, invalidate or render
unenforceable any claim within the PATENT RIGHTS; or (c) assists a third party
with either or both (a) or (b) (each of (a), (b), or (c) being a "CHALLENGE
EVENT"), then LICENSEE shall provide at least [***] days written notice to
UNIVERSITY prior to initiating such a CHALLENGE EVENT, along with a copy of any
prior art which forms the basis for the CHALLENGE EVENT and a claim-by-claim
detailed analysis of patent invalidity and/or unenforceability. Upon the
occurrence of a CHALLENGE EVENT, UNIVERSITY, shall have the right, but not the
obligation,


12
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


to terminate this AGREEMENT with respect to such LICENSEE and/or SUBLICENSEE by
providing written notice of the same. In the event that UNIVERSITY elects not to
terminate this AGREEMENT, then all payments due under Article III by LICENSEE or
SUBLICNESEE as applicable shall [***]. Moreover, should the outcome of any such
action or proceeding be unsuccessful, then LICENSEE and/or SUBLICENSEE
challenging such claim shall pay (i) [***] all payments after the pendency of
the aforementioned action and (ii) UNIVERSITY' s costs, expenses, and reasonable
attorneys' fees incurred in such action. An action or proceeding shall be deemed
"unsuccessful" for purposes of this Section 3.09 if: 1) the proceeding or
lawsuit is terminated for any reason prior to a settlement or judgment from
which no appeal can be or is taken; 2) one or more of the claims within the
PATENT RIGHTS challenged by said lawsuit remain valid and enforceable after any
such settlement or judgment is in effect; or 3) if LICENSEE would still require
a license to any of the PATENT RIGHTS to sell any of its products after any such
settlement or judgment is in effect. Any such judicial challenge by LICENSEE or
SUBLICENSEE shall be brought in the courts of Missouri, and LICENSEE and
SUBLICNESEE agree not to challenge personal jurisdiction in that forum. LICENSEE
shall not be relieved from any payments that accrue before any decision
invalidating a claim within the PATENT RIGHTS or a claim not involved in such
decision. LICENSEE and SUBLICENSEE shall have no right to recoup any such
payments paid before or during the period of challenge.
Article IV. REPORTING


Section 4.01 Commercialization Plan. Prior to signing this AGREEMENT, LICENSEE
has provided to UNIVERSITY a written plan (hereinafter "COMMERCIALIZATION PLAN")
for the LICENSED PRODUCT within the respective LICENSED FIELD and within the
respective country or countries of the LICENSED TERRITORY to be introduced by
LICENSEE into commercial use. The COMMERCIALIZATION PLAN shall include, without
limitation: (a) planned research and development activities and (b) milestones
and evidence of sufficient financial resources to successfully implement the
COMMERCIALIZATION PLAN and ensure that LICENSED PRODUCT will be kept reasonably
available to the public. Projections of sales and proposed marketing efforts.
Such COMMERCIALIZATION PLAN is incorporated as Appendix B. Sales projections and
proposed marketing efforts for LICENSED PRODUCTS will be added to an updated
version of the COMMERCIALIZATION PLAN within [***] days of the completion of the
first field trial for each LICENSED PRODUCT.
Section 4.02 First Sale. LICENSEE shall report to UNIVERSITY the date of first
SALE of LICENSED PRODUCTS in each country of LICENSED TERRITORY within [***]
days of occurrence. An exemplary report is set forth as Appendix C.
Section 4.03 Reporting. Within [***] days after each ROYALTY PERIOD following
the first SALE of LICENSED PRODUCT, whether SOLD by LICENSEE or its
SUBLICENSEE(s), if any exists,


13
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


LICENSEE must deliver to UNIVERSITY a true and accurate written report, even if
no payments are due UNIVERSITY, giving the particulars of the business conducted
by LICENSEE and its SUBLICENSEE(s) during the ROYALTY PERIOD as are pertinent to
calculating payments hereunder. This report will include at least:
(a)the quantities of LICENSED PRODUCT produced or manufactured;
(b)the total NET SALES, including any deductions applicable as provided in
Section 1.07;
(c)the exchange rate used;
(d)the offsets of minimum annual royalties or other offsets allowed under this
AGREEMENT;
(e)the method used to calculate the royalties thereon;
(f)the total SALES ROYALTY computed and due UNIVERSITY, including a reference to
the data source for determining if a particular LICENSED PRODUCT is designated a
NICHE CROP or COMMODITY CROP;
(g)the royalties due UNIVERSITY on additional payments from SUBLICENSEE(s) under
Section 3.02; and
(h)the names and addresses of all SUBLICENSEE (s) of LICENSEE.
If no payment is due, LICENSEE shall so report to UNIVERSITY. An exemplary
report format is set forth in Appendix D. This report shall identify the issued
patents and/or patent applications under PATENT RIGHTS that cover the particular
LICENSED PRODUCT being reported. LICENSEE shall direct its authorized
representative to certify that reports required hereunder are correct to the
best of LICENSEE's knowledge and information. Failure to provide reports as
required under this Article shall be a material breach of this AGREEMENT.
LICENSEE shall provide sufficient data for UNIVERSITY to verify the royalty
calculations and any reasonable additional information UNIVERSITY requires to
determine LICENSEE's satisfaction of the reporting requirements hereunder or to
clarify the information contained in reports provided by LICENSEE. LICENSEE
shall provide such additional information to UNIVERSITY within [***] days of
receiving a request from UNIVERSITY. Simultaneously with the delivery of each
report, LICENSEE must pay to UNIVERSITY the amount, if any, due for the period
of each report.
Section 4.04 Annual Commercialization Report.    On or before each anniversary
of the
EFFECTIVE DATE, irrespective of having a first SALE or offer for SALE, LICENSEE
must deliver to UNIVERSITY a written annual report as to LICENSEE's (and any
SUBLICENSEE's) efforts


14
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


and accomplishments during the preceding year in diligently commercializing
LICENSED PRODUCT in the LICENSED FIELD, including but not limited to,
(a)research and development expenditures and progress,
(b)regulatory filings and approvals,
(c)manufacturing,
(d)sublicensing activities,
(e)marketing and sales,
(f)jobs created,
(g)capital raised and source of funding,
(h)LICENSEE's (and, if applicable, SUBLICENSEE's) commercialization plans for
the upcoming year.
LICENSEE shall also promptly provide any reasonable additional information
UNIVERSITY requested to evaluate LICENSEE'S performance under this AGREEMENT.
Section 4.05 Records. LICENSEE shall keep full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
showing the amounts payable to UNIVERSITY. The books of account shall be kept at
LICENSEE's principal place of business or the principal place of business of the
appropriate division of LICENSEE to which this AGREEMENT relates. The books,
ledgers, records, and the supporting data shall be open at all reasonable times
for [***] years following the end of the calendar year to which they pertain,
for the inspection by UNIVERSITY or its representatives for the purpose of
verifying LICENSEE's royalty statements or compliance in other respects with
this AGREEMENT. If the amounts due to UNIVERSITY are determined to have been
underpaid, LICENSEE will pay the amount of such underpayment and interest on the
amount of such underpayment with interest accumulating at the rate as set forth
in Section 3.06 accruing from the date such payment was originally due to
UNIVERSITY. Should such inspection lead to the discovery of a greater than [***]
percent ([***]%) discrepancy or more in reporting to UNIVERSITY's detriment,
LICENSEE agrees to pay the full cost of such inspection and audit.
Article V. DUE DILIGENCE
Section 5.01 LICENSEE shall use reasonable efforts to effect introduction of the
LICENSED PRODUCT into the commercial market as soon as practicable, consistent
with sound and reasonable business practices and judgment thereafter, until the
expiration or termination of this AGREEMENT, LICENSEE shall keep LICENSED
PRODUCT reasonably available to the public.


15
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 5.02 UNIVERSITY shall have the right, at UNIVERSITY's sole discretion,
to either terminate or render this license nonexclusive in an individual
LICENSED FIELD and/or individual country or countries within the LICENSED
TERRITORY if LICENSEE or its SUBLICENSEE(s) (if applicable):
(a)Has not within [***] months of the EFFECTIVE DATE presented to and obtained
UNIVERSITY's approval, which approval shall not be unreasonably withheld, a
revised and updated COMMERCIALIZATION PLAN for LICENSED PRODUCT within the
respective LICENSED FIELD and within the respective country or countries of the
LICENSED TERRITORY not previously introduced by LICENSEE into commercial use
taking into account the different timelines and regulatory hurdles for both
NICHE CROP and COMMODITY CROP LICENSED PRODUCT market opportunities, and the
genetic engineering methods to be used in each NICHE CROP and COMMODITY CROP
LICENSED PRODUCT and its implications for timelines and costs for regulatory
approval for commercial use, or
(b)Has not within [***] years of the EFFECTIVE DATE created [***] for regulatory
approval of at least one LICENSED PRODUCT which is an oilseed crop species
selected from canola, soybean, rapeseed, camelina, or safflower, or
(c)Has not within [***] years of the EFFECTIVE DATE completed at least one
multi-site field demonstration for a LICENSED PRODUCT which is an oilseed crop
species selected from canola, soybean, rapeseed, camelina, or safflower, or
(d)Has not within [***] years of the EFFECTIVE DATE filed for a first regulatory
approval of a LICENSED PRODUCT which is an oilseed crop species selected from
canola, soybean, rapeseed, camelina, or safflower.
Article VI. INDEMNITY, INSURANCE, WARRANTIES, DAMAGES
Section 6.01 Indemnity. LICENSEE shall, and will require SUBLICENSEES to, at all
times during the term of this AGREEMENT and thereafter, indemnify, defend and
hold UNIVERSITY, its current or former Curators, officers, employees and
affiliates, harmless from any claim, proceeding, suit, demand, expense, loss,
penalty, judgment, or liability of any kind whatsoever, including costs,
expenses and reasonable attorneys' fees, resulting from, related to, arising out
of, or in connection with (a) the design, development, production, manufacture,
shipping, use, performance, importation, SALE, advertisement, labeling,
promotion, or patent marking of the LICENSED PRODUCT by LICENSEE or its
SUBLICENSEES, or end users, including but not limited to (i) any infringement or
misappropriation of a patent, copyright, trade secret or other intellectual
property or proprietary right of any third party or (ii) any product liability
claims, such as those involving the death of or injury to any person or persons
or damage to property; or (b) any breach of any obligation, covenant,
representation, or warranty by LICENSEE or its SUBLICENSEES hereunder; or (c)
the production, use or SALE of any product, process or service identified,
characterized or otherwise developed


16
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


with the aid of the PATENT RIGHTS by LICENSEE or its SUBLICENSEES; or (d) a
breach or violation of applicable law by LICENSEE, or its SUBLICENSEES; or (e)
the exercise of LICENSEE's rights under this AGREEMENT. If any such claims or
causes of action are made, UNIVERSITY shall be defended by counsel selected by
LICENSEE, subject to UNIVERSITY's approval, which shall not be unreasonably
withheld. UNIVERSITY reserves the right to be represented by its own counsel at
its own expense.
Section 6.02 Insurance. At such time as any LICENSED PRODUCT is being
commercially SOLD (other than for the purpose of obtaining [***]) by LICENSEE, a
SUBLICENSEE, or a subsidiary or agent of LICENSEE, LICENSEE shall at its sole
cost and expense, procure and maintain commercial general liability insurance in
amounts not less than [***] dollars ($[***]) per incident and naming UNIVERSITY,
its Curators, trustees, officers, agents, employees and affiliates, as
additional insureds. Such commercial general liability insurance shall provide
(a) product liability coverage and (b) broad form contractual liability coverage
for LICENSEE's indemnification under this AGREEMENT. Such insurance will be
considered primary as to any other valid and collectible insurance, but only as
to acts of the named insured. Any carrier providing coverage shall have a
minimum "Best" rating of "A-XII". The minimum amounts of insurance coverage
required shall not be construed to create a limit of LICENSEE's liability with
respect to its indemnification under this AGREEMENT.
LICENSEE shall maintain such commercial general liability insurance beyond the
expiration or termination of this AGREEMENT during (i) the period that any
product, process, or service, relating to, or developed pursuant to this
AGREEMENT is being commercially SOLD by LICENSEE or its SUBLICENSEE and (ii) a
reasonable period after the period referred to in (i) above which in no event
shall be less than [***] years.
LICENSEE shall provide Workers' Compensation coverage for any employee of
LICENSEE that visits UNIVERSITY premises for matters relating to this AGREEMENT.
In addition, Employers' Liability coverage shall be provided to such employee in
an amount no less than [***] dollars ($[***]) per occurrence.
LICENSEE shall provide UNIVERSITY with written evidence of the insurance
requirements of this Section 6.02 within [***] days after such insurance becomes
necessary pursuant to this AGREEMENT. LICENSEE shall provide UNIVERSITY with
written notice at least [***] days prior to the cancellation, non-renewal or
material change in such insurance; if LICENSEE does not obtain replacement
insurance providing comparable coverage within such [***] day period, UNIVERSITY
shall have the right to terminate this AGREEMENT effective at the end of such
[***] day period without notice or any additional waiting periods. It is agreed
that the insurance required is required in the public interest and UNIVERSITY
does not assume any liability for acts


17
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


of LICENSEE, their officers, agents, and employees or a SUBLICENSEE, their
officers, agents, and employees, in connection with the granting of this
AGREEMENT.
If LICENSEE elects to self-insure all or part of the limits described above,
such self-insurance program must be acceptable to UNIVERSITY's Risk and
Insurance Management department.
Section 6.03 Disclaimer of Warranties. THE PATENT RIGHTS ARE DELIVERED "AS IS"
IN EVERY RESPECT. UNIVERSITY, ITS CURRENT OR FORMER CURATORS, OFFICERS,
EMPLOYEES, AND AFFILIATES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
COMMERCIAL UTILITY, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, THE SCOPE,
VALIDITY OR ENFORCEABILITY OF THE PATENT RIGHTS, WHETHER ISSUED OR PENDING, OR
THAT THE MANUFACTURE, USE, IMPORTATION OR SALE OF THE LICENSED PRODUCT OR THAT
THE PRACTICE OF THE PATENT RIGHTS WILL NOT INFRINGE OR MISAPPROPRIATE ANY
PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF ANY THIRD PARTY.
Section 6.04 Damages Exclusion / Limitation of Remedies. IN NO EVENT SHALL
UNIVERSITY ITS CURRENT OR FORMER CURATORS, OFFICERS, EMPLOYEES, AND AFFILIATES
BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES
OF ANY KIND, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT,
INCLUDING NEGLIGENCE OR OTHERWISE, AND INCLUDING ECONOMIC DAMAGE OR INJURY TO
PROPERTY AND LOST PROFITS, ATTORNEYS' AND EXPERTS' FEES, REGARDLESS OF WHETHER
UNIVERSITY MAY BE ADVISED, MAY HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW
OF THE POSSIBILITY.
Section 6.05 For the avoidance of doubt, nothing in this AGREEMENT shall be
construed as:
(a)a warranty or representation by UNIVERSITY as to the validity or scope of any
PATENT RIGHTS;
(b)a warranty or representation by UNIVERSITY that anything made, used,
imported, SOLD or otherwise disposed of pursuant to any license granted under
this AGREEMENT is or will be free from infringement of intellectual property
rights of third parties;
(c) an obligation by UNIVERSITY to bring or prosecute actions or suits against
third parties for patent infringement;
(d)an obligation to furnish any know-how not provided in the PATENT RIGHTS; or
(e)conferring by implication, estoppel or otherwise any license or rights under
any patents of UNIVERSITY other than PATENT RIGHTS, regardless of whether such
patents are dominant or subordinate to the PATENT RIGHTS.


18
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 6.06 Sublicenses. LICENSEE shall require in any sublicense in which
LICENSEE grants to a third party the right to make, have made, use, import,
offer to SELL or SELL any LICENSED PRODUCT, provisions that provide UNIVERSITY,
its Curators, trustees, officers, agents, employees and affiliates, comparable
protections as those provided UNIVERSITY in this Article VI. LICENSEE shall not,
and shall require that its SUBLICENSEES do not, make any statements,
representations or warranties whatsoever to any person or entity, or accept any
liabilities or responsibilities whatsoever from any person or entity that are
inconsistent with any disclaimer of warranties or damages exclusion / limitation
of remedies included in this Article VI.
Article VII. DOMESTIC AND FOREIGN PATENT FILING AND MAINTENANCE
Section 7.01 Ownership and Control of Patents. UNIVERSITY shall have full,
complete and sole ownership of any pending applications and issued patents
included in PATENT RIGHTS. UNIVERSITY shall be responsible for the preparation,
filing, prosecution and maintenance of the patent applications and issued
patents included in the PATENT RIGHTS. UNIVERSITY, either directly or through
its attorneys at UNIVERSITY's option, shall first consult with LICENSEE or its
attorneys as to the preparation, filing, prosecution, and maintenance of such
patent applications and issued patents and shall furnish to LICENSEE or its
attorneys copies of significant documents it receives relevant to any such
preparation, filing, prosecution or maintenance. LICENSEE shall cooperate with
UNIVERSITY in such preparation, filing, prosecution, and maintenance. LICENSEE
agrees to hold such information confidential and to use the information provided
by UNIVERSITY only for the purpose of advancing the PATENT RIGHTS and shall
return all such information to UNIVERSITY upon termination of LICENSEE's rights
in any particular patent application or issued patent under Section 7.05 or upon
termination or expiration of this AGREEMENT.
Section 7.02 Common Legal Interest.
(a)Existence of a Common Legal Interest. UNIVERSITY and LICENSEE confirm that
they have had and continue to have a common legal interest in preparation,
filing, prosecution and maintenance of the patent applications and issued
patents included in the PATENT RIGHTS, an including any infringement/validity
litigation arising therefrom (the "COMMON INTEREST").
(b)Common Interest Information. UNIVERSITY and LICENSEE agree that "COMMON
INTEREST INFORMATION" shall mean any and all information shared between
UNIVERSITY and LICENSEE, or their counsel, to advance their common interest
and/or relating in any way to the COMMON INTEREST, including, but not limited
to, information exchanged through oral, written, electronic or other means,
documents, prior art, factual material, mental impressions, strategies, legal
theories and analysis, memoranda, expert analysis and opinions, interviews and
interview reports, witness statements and other information, analysis and
conclusions belonging to either or both PARTIES and communications between the
PARTIES and their counsel.


19
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(c) Application of Privilege. UNIVERSITY and LICENSEE intend this Section 7.02
shall enable them, to the fullest extent permitted by law, to share COMMON
INTEREST INFORMATION while preserving their common interest privilege, joint
defense privilege, attorney-client privilege, litigation privilege, attorney
work product protection or any other related or applicable privilege or
protection, or other exemptions from disclosure that might attach thereto.
(d) Use, Confidentiality and Marking.
(i)Each PARTY agrees that the COMMON INTEREST INFORMATION it receives from the
other PARTY or developed jointly shall be only used for the purpose of the
COMMON INTEREST.
(ii)At all times, any COMMON INTEREST INFORMATION disclosed by UNIVERSITY and
LICENSEE or any of their counsel shall be maintained in confidence by the other
PARTY and their counsel unless and until permission is given in writing by the
disclosing PARTY or except as provided in Section 7.02(e).
(iii)UNIVERSITY and LICENSEE may in their discretion label as "COMMON INTEREST
INFORMATION" materials exchanged pursuant to this AGREEMENT. However, failure to
so mark or label any material shall neither exclude that material from the scope
of COMMON INTEREST INFORMATION nor constitute a waiver of any privilege or a
waiver of any right or obligation created by this AGREEMENT.
(e) Third Party Requests. If any third party requests or demands any COMMON
INTEREST INFORMATION from LICENSEE, LICENSEE will immediately notify the
UNIVERSITY. All necessary steps will be taken by the LICENSEE to whom the
request is made to permit the assertion of all applicable rights, privileges,
doctrines and rules of protection with regard to the COMMON INTEREST
INFORMATION. Without limiting the foregoing, upon receipt by a LICENSEE of a
summons, subpoena, or open records request requesting access to, or production
of COMMON INTEREST MATERIALS provided by UNIVERSITY, LICENSEE shall immediately:
(i) notify the UNIVERSITY and provide not less than [***] business days notice
before production; (ii) take all necessary steps to defend against and resist
the request; and (iii) cooperate with UNIVERSITY in defending against and
resisting this request. LICENSEE agrees to inform the person or entity seeking
the COMMON INTEREST INFORMATION that such materials are privileged and may not
be disclosed unless so ordered by the court. LICENSEE shall not be deemed to be
in breach of this AGREEMENT if that LICENSEE communicates information because
compelled to do so by law or a court of competent jurisdiction.
(f) Effect of Termination or Expiration on Common Interest Information. Upon
termination or expiration of this AGREEMENT, any COMMON INTEREST INFORMATION
made available by either UNIVERSITY or LICENSEE prior such termination or
expiration shall continue to be governed by the terms of this AGREEMENT.
Further, the PARTY shall return or destroy all COMMON INTEREST INFORMATION
received from the other PARTY in its possession that is fixed in a tangible form
of expression to the other PARTY within [***] days of any request from the other
PARTY.


20
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(g)Disqualification. This Section 7.02 is not intended nor shall it be deemed to
affect the independent and separate representation of a PARTY by its counsel.
Further, this AGREEMENT shall not affect the ethical, fiduciary, or other
obligations inherent in those attorney-client relationship other than to extend
the cloak of confidentiality and privilege to the COMMON INTEREST INFORMATION.
Neither the existence of this AGREEMENT nor the exchange of COMMON INTEREST
INFORMATION pursuant to it, or any claim which may arise between the PARTIES in
connection with the PATENT RIGHTS shall be used as a basis for a claim that any
counsel to either UNIVERSITY or LICENSEE is disqualified from representing such
PARTY.
(h)Memorialization. Prior to execution of this AGREEMENT, the PARTIES may have
shared information or materials with one another that would be considered COMMON
INTEREST INFORMATION. The PARTIES hereby state their intention and belief, and
they hereby agree that such information is subject to the same legal privileges
and protections as though it had been shared after the execution of this
AGREEMENT. Without limiting the foregoing, this AGREEMENT memorializes an
understanding between the PARTIES that has existed since before the PARTIES
shared any COMMON INTEREST INFORMATION in connection with the PATENT RIGHTS and
the terms of this AGREEMENT apply to any COMMON INTEREST INFORMATION that was
shared between the PARTIES and/or their counsel before the EFFECTIVE DATE.
Section 7.03 Patent Expenses. LICENSEE shall reimburse UNIVERSITY for all PATENT
EXPENSES as a separate payment apart from any royalties or other revenues owed
UNIVERSITY. For PATENT EXPENSES incurred prior to the EFFECTIVE DATE, such
reimbursement by LICENSEE shall be due and payable when this agreement is fully
executed. For all future PATENT EXPENSES incurred after the EFFECTIVE DATE,
reimbursements by LICENSEE shall be due within [***] days of receipt of
UNIVERSITY's invoice by LICENSEE, and shall be non-refundable and
non-creditable. Late payment of invoices of PATENT EXPENSES received by LICENSEE
from UNIVERSITY shall be subject to interest charges of [***] percent ([***]%)
per [***].
Section 7.04 Entity Status. LICENSEE shall have a continuing obligation to keep
UNIVERSITY and its patent counsel responsible for the PATENT RIGHTS informed of
the entity status (large entity, small entity, and micro entity) of LICENSEE and
all its SUBLICENSEES. LICENSEE agrees to give UNIVERSITY prompt notice of a
change in any entity status of it or any SUBLICENSEES. A statement or future
statement by LICENSEE and/or its SUBLICENSEES as to its entity status
constitutes a representation that is subject to indemnity under Section 6.01.
Section 7.05 Termination of Patent Rights. By written notification to UNIVERSITY
at least [***] days in advance of any filing or response deadline or fee due
date (i.e., a date by which an action must be taken to avoid payment of a late
fee), LICENSEE may elect not to have a particular patent application filed in a
particular country or not to pay expenses associated with prosecuting or
maintaining any particular patent application or issued patent, provided that
LICENSEE pays for all PATENT EXPENSES associated with the particular patent
application or issued patent incurred


21
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


up to UNIVERSITY's receipt of such notification. LICENSEE's failure to provide a
timely notification shall be considered by UNIVERSITY to be LICENSEE's consent
that it expressly wishes to support any particular issued patent(s) or patent
application(s). Upon notice that LICENSEE elects not to have a particular patent
application filed or prosecuted or issued patent maintained in any particular
country, or not to reimburse UNIVERSITY for all PATENT EXPENSES associated with
prosecuting or maintaining any patent application or patent, UNIVERSITY may at
its sole discretion elect to file, prosecute, and/or maintain such particular
patent applications or issued patents at its own expense and for its own
benefit, and any rights or license granted under this AGREEMENT held by LICENSEE
or SUBLICENSEE(s) with respect to such patent application(s) or issued patent(s)
shall be irrevocably terminated, forfeited, and relinquished. For the avoidance
of doubt, LICENSEE and each SUBLICENSEE shall have no right to share in any
revenue derived from such particular patent application or issued patents.
Article VIII. INFRINGEMENT OF PATENT RIGHTS
Section 8.01 Notifications. LICENSEE shall promptly inform UNIVERSITY in writing
of any alleged infringement of the PATENT RIGHTS by a third party and shall
provide UNIVERSITY with any available evidence thereof. LICENSEE shall not
notify a third party of such infringement of PATENT RIGHTS without first
consulting with UNIVERSITY.
Section 8.02 Enforcement. For so long as the license granted herein is
exclusive, LICENSEE, at its expense, shall have the right to enforce PATENT
RIGHTS against infringement by third parties. All recovery from such
enforcement, including any cash or other consideration received by way of
judgment, settlement or compromise (hereinafter "RECOVERY") less direct
out-of-pocket legal expenses incurred by LICENSEE for such enforcement, shall be
considered NET SALES and LICENSEE shall pay UNIVERSITY a SALES ROYALTY on such
NET SALES. Before LICENSEE commences a formal legal proceeding with respect to
any infringement of PATENT RIGHTS, LICENSEE shall first consult with UNIVERSITY
regarding the potential effects such legal proceeding may have on the public
interest. UNIVERSITY shall have the right, in its sole discretion, to join such
proceeding at its own expense. In the event that UNIVERSITY is involuntarily
joined as a party to an infringement action brought by LICENSEE (including any
counterclaim), then LICENSEE shall pay any costs, expenses, and attorneys' fees
incurred by UNIVERSITY arising out of, relating to, or in connection therewith.
In addition, LICENSEE agrees to consult with UNIVERSITY on any significant
matters related to the litigation. LICENSEE shall be free to enter into a
settlement, consent judgment, or other voluntary disposition with respect to any
such action, provided that any settlement, consent judgment or other voluntary
disposition thereof which (a) materially limits the scope, validity, or
enforceability of patents included in the PATENT RIGHTS or (b) admits fault or
wrongdoing on the part of UNIVERSITY or (c) impose a financial or other
obligation upon the UNIVERSITY, must in the case of (a), (b) or (c) be
pre-approved in writing by UNIVERSITY. LICENSEE shall keep UNIVERSITY informed
on all actions taken by LICENSEE in its enforcement against an infringer and
shall furnish to UNIVERSITY


22
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


copies of all documents related thereto. LICENSEE shall indemnify, defend, and
hold harmless UNIVERSITY against any order for costs or fees that may be made
against UNIVERSITY in such proceeding arising from, related to, or in connection
with an act or omission made by LICENSEE.
Section 8.03 Rights of University. In the event that LICENSEE elects not to
exercise its right to bring an infringement action with respect to PATENT RIGHTS
pursuant to the above paragraphs, then LICENSEE shall notify UNIVERSITY in
writing within [***] months of receiving notice that an infringement exists.
UNIVERSITY may, at its own expense and control, following the earlier of (a)
such notice from LICENSEE or (b) the expiration of such [***] month period
without LICENSEE electing to take any action with respect to such alleged or
actual infringement, take steps to defend or enforce any patent within the
PATENT RIGHTS and retain all RECOVERY therefrom without a duty to account to
LICENSEE. LICENSEE agrees to cooperate reasonably with UNIVERSITY in any
validity or infringement suit or dispute involving the PATENT RIGHTS.
Article IX. CONFIDENTIALITY
Section 9.01 Confidential Information Defined. "CONFIDENTIAL INFORMATION" means
any and all information not generally known to the public, whether or not
patentable or susceptible to any other form of legal protection, that is
identified or designated by UNIVERSITY as being confidential or which, in light
of the circumstances under which it was disclosed, whether oral or written, is
reasonably apparent to LICENSEE to be considered confidential or proprietary by
UNIVERSITY, including but not limited to invention disclosures, non-public
patent prosecution information, including but not limited to concepts, designs,
processes, specifications, schematics, equipment, processing, techniques,
technical information, drawings, diagrams, software (including source code),
hardware, control systems, research, test results, manuals, trade secrets,
commercialization studies, market studies, business plans received by LICENSEE
from UNIVERSITY except to the extent LICENSEE can prove by written documentation
that such information:
(a)was in the public domain at the time of disclosure;
(b)later became part of the public domain through no act or omission or breach
of this AGREEMENT by LICENSEE, its employees, agents, successors or assigns;
(c)was lawfully disclosed to LICENSEE by a third party having the right to make
such disclosure; or
(d)was already known by LICENSEE at the time of disclosure; or


23
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(e)was independently developed by LICENSEE without the aid, use or application
of CONFIDENTIAL INFORMATION received from UNIVERSITY and such independent
development can be properly demonstrated by LICENSEE; or
(f)is otherwise required by law or regulation to be disclosed.
Specific information shall not be deemed to be within the foregoing exceptions
merely because it is embraced by more general information within the exceptions.
In addition, any combination of the features shall not be deemed to be within
the foregoing exception merely because individual features may be within the
exceptions.
Section 9.02 Restrictions on Disclosure and Use.    LICENSEE agrees that (a) all
CONFIDENTIAL INFORMATION shall remain the exclusive property of UNIVERSITY, (b)
LICENSEE shall receive and hold the CONFIDENTIAL INFORMATION in strict
confidence, (c) LICENSEE shall use the CONFIDENTIAL INFORMATION only for the
purposes of this AGREEMENT, and (d) LICENSEE shall not disclose the CONFIDENTIAL
INFORMATION to third parties without the prior written consent of UNIVERSITY,
and (e) LICENSEE shall protect the CONFIDENTIAL INFORMATION to the same extent
that it protects its own trade secrets and confidential information, but in no
less than commercially reasonable care.
Section 9.03 Legally required Disclosures. In the event that LICENSEE receives a
request or is required by deposition, interrogatory, request for documents,
subpoena, civil investigative demand, or similar process to disclose any or part
or the CONFIDENTIAL INFORMATION, LICENSEE agrees to (a) immediately notify
UNIVERSITY in writing of the existence, terms, and circumstances surrounding
such a request or requirement and (b) assist UNIVERSITY in seeking a protective
order or other appropriate remedy satisfactory to UNIVERSITY. In the event that
such a protective order or other remedy is not obtained, (i) LICENSEE may
disclose that portion of the CONFIDENTIAL INFORMATION which it is legally
required to disclose, (ii) LICENSEE and shall exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded the CONFIDENTIAL
INFORMATION to be disclosed and (iii) LICENSEE shall give written notice to
UNIVERSITY of the information to be disclosed as far in advance of its
disclosure as practical. LICENSEE may also disclose CONFIDENTIAL INFORMATION to
governmental or other regulatory agencies in order to obtain approvals to market
any LICENSED PRODUCT, but such disclosure may only be to the extent reasonable
necessary to obtain approvals.
Section 9.04 Disclosure to Potential Sublicensee or Assignee. Upon receiving
written approval from UNIVERSITY, LICENSEE may disclose the CONFIDENTIAL
INFORMATION to a potential SUBLICENSEE or assignee of LICENSEE in each case on
the condition that such potential SUBLICENSEE or assignee agrees to be bound by
the confidentiality obligations contained in this AGREEMENT.


24
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 9.05 Sunshine Law. LICENSEE acknowledges that UNIVERSITY is subject to
the Missouri Sunshine Act, 610 RSMo, and that all agreements, plans, reports,
and other information marked "Confidential" shall be treated by UNIVERSITY as
confidential only to the extent permitted by law.
Section 9.06 Survival. LICENSEE's obligations of confidentiality and non-use
shall exist during the term of this AGREEMENT and for so long as such
CONFIDENTIAL INFORMATION remains confidential in accordance with Section 9.01.
Article X. TERM AND TERMINATION
Section 10.01 Term. This AGREEMENT shall become effective upon the EFFECTIVE
DATE and, unless sooner terminated in accordance with any of the provisions
herein, shall remain in full force in the LICENSED TERRITORY until the
expiration of the last to expire patent or last to be abandoned patent
application included in the PATENT RIGHTS.
Section 10.02 Right to Terminate by Licensee. LICENSEE shall have the right to
terminate this AGREEMENT at any time on ninety (90) days notice to UNIVERSITY.


Section 10.03 Breach. In the event that either PARTY defaults or breaches any of
the provisions of this AGREEMENT, the other PARTY shall have the right to
terminate this AGREEMENT by giving written notice to the defaulting PARTY;
provided, however, that if the defaulting PARTY cures the default within thirty
(30) days after the notice shall have been given, this AGREEMENT shall continue
in full force and effect. The failure on the part of either of the PARTIES
hereto to exercise or enforce any right conferred upon it hereunder shall not be
deemed to be a waiver of any such right nor operate to bar the exercise or
enforcement thereof at any time or times thereafter. In relation to Article III
(payments) and Section 7.03 (patent expenses), LICENSEE's opportunity to cure a
breach shall apply only to LICENSEE's first two notices of a breach properly
given by UNIVERSITY. Upon occurrence of a third breach, UNIVERSITY may, at its
option, terminate this AGREEMENT upon [***] days written notice without an
opportunity to cure.
Section 10.04 Rights after Termination. Upon termination for any reason,
LICENSEE shall:
(a)promptly pay all amounts due UNIVERSITY through the effective date of the
termination (even if they would otherwise be payable at a later date, e.g.
within [***] days after invoicing), including those in Article III (payments)
and Section 7.03 (patent expenses);
(b)submit all final reports under Article IV;
(c)return any CONFIDENTIAL INFORMATION provided to LICENSEE by UNIVERSITY in
connection with this AGREEMENT, or, with UNIVERSITY's prior approval, destroy
such materials, and LICENSEE shall certify in writing that such materials have
all been returned or destroyed;


25
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(d)provide UNIVERSITY a copy of any regulatory data or information filed with
any U.S. or foreign government agency with respect to the LICENSED PRODUCT; and
(e)shall refrain, and shall require its SUBLICENSEE to refrain unless such
sublicense is assigned to UNIVERSITY under Section 10.05, from any further SALES
or other commercial exploitation of the LICENSED PRODUCT except as provided in
Section 10.09.
Nothing in this section shall be construed as limiting in any way UNIVERSITY'S
rights or remedies that UNIVERSITY may otherwise have, either in law or in
equity.
Section 10.05 Assignment of Sublicenses. Upon termination of this AGREEMENT,
LICENSEE's interest in sublicenses granted by it under this AGREEMENT shall at
UNIVERSITY's sole option, terminate or be assigned to UNIVERSITY, including the
right to receive income from SUBLICENSEES. LICENSEE shall make provision for
UNIVERSITY's rights under the preceding sentence to be included in all
sublicenses granted by it under this AGREEMENT.
Section 10.06 Insolvency. In the event that LICENSEE (or SUBLICENSEE as
applicable) dissolves, liquidates, ceases to carry on business, becomes
insolvent, is unable to pay its debts as they become due, makes an assignment
for the benefit of creditors, or has a petition for bankruptcy filed for or
against it, this AGREEMENT (or applicable sublicense) shall automatically
terminate.
Section 10.07 Upon termination (but not expiration) of this AGREEMENT by
LICENSEE and provided LICENSEE has the legal right to do so, LICENSEE hereby
grants to UNIVERSITY a nonexclusive, royalty-free, irrevocable, paid-up license,
with the right to grant sublicenses to any IMPROVEMENTS and any intellectual
property therein throughout the world, including without limitation, any and all
United States and foreign patents and patent applications, industrial design,
plant variety, copyrights, or other intellectual property rights relating to the
IMPROVEMENTS for use in combination with the PATENT RIGHTS licensed herein.
Section 10.08 Survival. Termination of this AGREEMENT for any reason shall not
release either PARTY from any obligation theretofore accrued. All provisions of
this AGREEMENT that would reasonably be expected to survive the termination or
expiration of this AGREEMENT shall do so, including Article III (all--payments),
Article VI (all—indemnity, insurance, warranties, damages), Article IX
(all--confidentiality), Section 2.04 (reserved rights), Section 2.05 (license to
University), Section 2.08 (governmental rights), Section 3.09 (challenge to
patent rights), Section 4.03 (reporting), Section 4.05 (records), Section
7.02(f) (effect of termination or expiration on common interest information);
Section 10.04(rights after termination), Section 10.05 (assignment of
sublicenses), Section 10.07 (assignment of improvements to University), Section
10.09 (inventory), Section 10.10 (ongoing payments), and Article XI
(general—all) survive the termination of this AGREEMENT.


26
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 10.09 Inventory. Upon termination of this AGREEMENT or upon termination
in whole or in part through no fault of LICENSEE, LICENSEE shall provide
UNIVERSITY with a written inventory of all LICENSED PRODUCTS in the possession
or under the control of LICENSEE (including any in the process of manufacture).
Except with respect to termination for uncured breach by LICENSEE, LICENSEE
shall have the privilege of SELLING the inventory of such LICENSED PRODUCTS
within a period of [***] days of such termination upon conditions most favorable
to UNIVERSITY that LICENSEE can commercially reasonably obtain and paying any
applicable royalties associated with such SALES to UNIVERSITY.
Section 10.10 Ongoing Payments. Any termination or cancellation under any
provision of this AGREEMENT shall not relieve LICENSEE of its obligation to pay
any royalty or other fees due to UNIVERSITY at the time of such termination or
cancellation.
Article XI. GENERAL
Section 11.01 Marking. Prior to the issuance of patents under PATENT RIGHTS,
LICENSEE agrees to mark LICENSED PRODUCTS (or their containers or labels) SOLD
by LICENSEE or SUBLICENSEES under the license granted in this AGREEMENT with the
words "Patent Pending" and following the issuance of one or more patents under
PATENT RIGHTS, with the words "Patent No.     "or in such a manner as to conform
with the patent laws and

practice of the country of manufacture, SALE, or importation.
Section 11.02 Compliance with Laws; Export Controls. LICENSEE agrees to comply
with all applicable federal, state, and local laws and regulations. In
particular, LICENSEE shall comply with all applicable U.S. laws dealing with the
export and/or management of commodities, technology or information, and that
LICENSEE will be responsible for any violation of such by LICENSEE or its
SUBLICENSEES, and that it will defend and hold UNIVERSITY harmless in the event
of any legal action of any nature occasioned by such violation. LICENSEE
understands that the Arms Export Control Act (AECA), including its implementing
International Traffic In Arms Regulations (ITAR,) and the Export Administration
Act (EAA), including its Export Administration Regulations (EAR), are some (but
not all) of the laws and regulations that comprise the U.S. export laws and
regulations. LICENSEE further understands that the U.S. export laws and
regulations include (but are not limited to): (a) ITAR and EAR
product/service/data-specific requirements; (b) ITAR and EAR ultimate
destination-specific requirements; (c) ITAR and EAR end user-specific
requirements; (d) ITAR and EAR end use-specific requirements; (e) Foreign
Corrupt Practices Act; and (f) anti-boycott laws and regulations. LICENSEE will
comply with all then-current applicable export laws and regulations of the U.S.
Government (and other applicable U.S. laws and regulations) pertaining to the
LICENSED PRODUCTS (including any associated products, items, articles, computer
software, media, services, technical data, and other information). LICENSEE
warrants that it will


27
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


not, directly or indirectly, export (including any deemed export), nor re-export
(including any deemed re-export) the LICENSED PRODUCT (including any associated
products, items, articles, computer software, media, services, technical data,
and other information) in violation of U.S. export laws and regulations or other
applicable U.S. laws and regulations. LICENSEE will include an appropriate
provision in its agreements with its authorized SUBLICENSEES to assure that
these parties comply with all then-current applicable U.S. export laws and
regulations and other applicable U.S. laws and regulations. LICENSEE'S
OBLIGATIONS TO COMPLY WITH U.S. EXPORT CONTROL LAWS AND REGULATIONS ARE
INDEPENDENT OF AND SURVIVE THE TERMINATION OF THIS AGREEMENT.
Section 11.03 University Name. LICENSEE agrees not to identify UNIVERSITY in any
promotional advertising or other promotional materials to be disseminated to the
public or any portion thereof or to use the name of any UNIVERSITY faculty
member, employee, or student or any trademark, service mark, trade name, or
symbol of UNIVERSITY, without UNIVERSITY'S prior written consent.
Section 11.04 Press. Notwithstanding Section 11.03, UNIVERSITY may disclose the
existence of this AGREEMENT and non-confidential information regarding the
status of LICENSEE's commercialization of LICENSED PRODUCTS in a press release,
on-line, or otherwise, and on the UNIVERSITY's website.
Section 11.05 Assignment. This AGREEMENT is binding upon and shall inure to the
benefit of UNIVERSITY, its successors and assigns. However, this AGREEMENT shall
be personal to LICENSEE, and it is not assignable or transferrable by LICENSEE
to any other person or entity without the prior written consent of UNIVERSITY,
such consent to be in UNIVERSITY's sole discretion except that LICENSEE may
assign this AGREEMENT in connection with the sale of all or substantially all of
LICENSEE's assets to a third party, which consent shall not be unreasonably
withheld. Any purported sale, transfer or assignment without UNIVERSITY's prior
written consent shall be void ab initio, and this AGREEMENT shall immediately
terminate. For purposes of this Section, "transfer" shall include any transfer
by operation of law, merger, consolidation, dissolution, or otherwise (whether
voluntary or involuntary).
Section 11.06 Sponsored Research. If LICENSEE desires UNIVERSITY participation
in performing research and development activities directed towards PATENT
RIGHTS, negotiation for such assistance shall be separate and apart from this
AGREEMENT, and shall be performed according to UNIVERSITY'S procedures related
to research grant and contract activities.
Section 11.07 Consulting. In the event LICENSEE wishes to engage the inventors
as consultants, such an arrangement shall be separate and apart from this
AGREEMENT, but shall be in keeping with UNIVERSITY'S policy on consulting and
ownership of intellectual property developed by UNIVERSITY employees.


28
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 11.08 Notices. Any payment, notice, or other communication given under
this AGREEMENT (except for correspondence relating to patent preparation,
filing, prosecution and/or maintenance matters under Article VII herein) shall
be in writing and shall be deemed delivered when sent by certified first class
mail, registered mail, or overnight courier, or by facsimile, provided that a
copy of such facsimile is promptly sent by certified first class mail,
registered or overnight courier, addressed to the PARTIES as follows (or at such
other addresses as the PARTIES may notify each other in writing):
If to UNIVERSITY:
Office of Technology Management & Industry Relations
Mizzou North, Room 706
115 Business Loop 70 West
Columbia, MO 65211-8375
Attn: Director
If to LICENSEE:
Accounts Payable:
YIELD10 BIOSCIENCE
19 PRESIDENTIAL WAY
Wobunn, MA 01801
Section 11.09 No Other Relationship. In assuming and performing the respective
obligations under this AGREEMENT, LICENSEE and UNIVERSITY are each acting as
independent parties and neither shall consider itself or represent itself as a
joint venture, partner, agent or employee of the other.
Section 11.10 No Waiver. None of the terms, covenants, and conditions of this
AGREEMENT can be waived except by the written consent of the PARTY waiving
compliance. A failure by one of the PARTIES to this AGREEMENT to assert its
rights for or upon any breach or default of this AGREEMENT shall not be deemed a
waiver of such rights nor shall any such waiver be implied from acceptance of
any payment. No such failure or waiver in writing by any one of the PARTIES
hereto with respect to any rights, shall extend to or affect any subsequent
breach or impair any right consequent thereon.
Section 11.11 Severability. If any sentence, paragraph, clause or combination of
the same is found by a court of competent jurisdiction to be in violation of any
applicable law or regulation, or is unenforceable or void for any reason
whatsoever, such sentence, paragraph, clause or combinations of the same shall
be severed from the AGREEMENT and the remainder of the AGREEMENT shall remain
binding upon the PARTIES.


29
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Section 11.12 Headings. The headings of the paragraphs of this AGREEMENT are
inserted for convenience only and shall not constitute a part hereof.


Section 11.13 Choice of Law and Venue. This AGREEMENT shall be construed,
interpreted, and applied in accordance with the laws of the State of Missouri.
Any action to enforce the provisions of the AGREEMENT shall be brought in a
court of competent jurisdiction and proper venue in the State of Missouri.
LICENSEE irrevocably submits to the jurisdiction of such courts in any such
action or proceeding. LICENSEE further irrevocably and unconditionally waives
any objection to the laying of venue of any suit, action or proceeding in such
courts and irrevocably waives and agrees not to plead or claim in any court that
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
Section 11.14 Sovereign Immunity. The PARTIES agree that nothing in this
AGREEMENT is intended or shall be construed as a waiver, either express or
implied, of any of the immunities, rights, benefits, defenses or protections
provided to UNIVERSITY or LICENSEE under governmental or sovereign immunity laws
from time to time applicable to UNIVERSITY or LICENSEE.
Section 11.15 Counterparts. This AGREEMENT may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
Section 11.16 Entire Agreement. This AGREEMENT constitutes the entire and only
agreement between the PARTIES for PATENT RIGHTS and all other prior
negotiations, representations, agreements, and understandings are superseded
hereby. No agreements altering or supplementing the terms hereof may be made
except by a written document signed by both PARTIES.


30
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


IN WITNESS WHEREOF, the PARTIES hereto have executed this AGREEMENT in duplicate
originals by their duly authorized officers or representatives.


THE CURATORS OF THE UNIVERSITY OF MISSOURI
 
         LICENSEE
 
 
 
 
 
BY:
/s/ Christopher Fender
 
BY:
/s/ Oliver P. Peoples
NAME:
Christopher Fender
 
NAME:
Oliver P. Peoples
TITLE:
Director, OTMIR
 
TITLE:
President and CEO
DATE
May 17, 2018
 
DATE
May 14, 2018





31
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


APPENDIX A: INTELLECTUAL PROPERTY RIGHTS
MU Reference
Patent Type
Country
Application No.
Number
 
 
 
15UMCO23
PCT
 
PCT/1JS2016/011386
15UMCO23
Provisional
United States
62/211,371
17UMC003
Provisional
United States
62/359,635
17UMC003
PCT
 
PCT/US2017/040851



32
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


APPENDIX B: COMMERCIALIZATION PLAN
Yield10 plans to pursue commercialization efforts using the technology in three
crops. The commercialization activity will be carried out in 5 phases with each
phase being dependent on the results of the previous phase. Here we will
described in detail the approach and timelines for Phase 1 and provide an
outline of the key issues to be addressed in each of the subsequent phases. The
License Agreement provides for updating the Commercialization Plan
•Phase 1, Technical development
•Phase 2. Initial field trials of engineered oilseed lines
•Phase 3. Processing and product evaluation of seed from field trials
•Phase 4. Application for regulatory approval
•Phase 5. Commercial launch
Phase l. Technical Development
Two distinct but potentially complementary technologies are included in the
license.
Technology 1: PCT Application No. US2016/011386 filed on July 7, 2016 covers the
approach of reducing the activity of a key regulator of acetyl-CoA carboxylase
activity in plants. Examples in the patent application described a traditional
GMO approach using RNAi constructs to reduce the expression of the BadC gene
resulting in increased seed oil production.
Technology 2: PCT Application No. US2016/011386 filed on July 6, 2017 used a
traditional GMO approach to introduce a gene from a different plant species to
increase the level of a subunit of the acetyl-CoA carboxylase enzyme which is
naturally present at low concentration. By increasing the level of this subunit
in the plants using a transgene, the acetyl-CoA carboxylase activity was
increased resulting in a higher oil content. Although not described here in
detail Yield10 plans to begin work on developing new lines of Camelina and
canola with this trait [***].
Technology 1 requires the reduction or elimination of the regulatory subunit for
the acetyl-CoA carboxylase enzyme encoded by the BadC gene making it an ideal
target for genome editing. Genome editing is a preferred approach because it has
the potential to dramatically reduce regulatory costs and time to market.
Yield10 will focus on this technology first and begin work on Technology 2 once
we reach the first milestones for Technology 1. We plant to deploy the BadC
trait in 3 oilseed crops, Camelina an industrial oilseed, canola a major edible
oil crop grown mostly in Canada and soybean. The timelines for development in
each of these crops is different with Camelina being the fastest with canola
second followed by soybean.


33
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Yield10 has a robust genome editing system in place for Camelina and has
produced genome edited lines, completed the documentation, filed for and
received non-regulated status for genome edited lines for one of its other gene
targets from USDA-APHIS. These lines which have modification to other oil
related genes are being scaled up for field studies. Although we refer to the
BadC gene, in fact there are a number of copies of this gene in the plant
genomes being targeted and there are different numbers of genomes in each plant
species.


Camelina: Camelina is the fastest way to validate the performance of the
licensed technologies in field trials and has been successfully leveraged by
Yield10 for the execution of field testing and optimization of its lead seed
yield trait in the last two growing seasons. Genome editing of BadC in Camelina
was initiated following the execution of the Exclusive Option Agreement with the
University in 2017 with the initial effort focused on identifying all of the
copies of the BadC gene in this plant. There are 3 different copies of the BadC
gene in the Camelina, an allohexaploid (3 genomes) so 9 BadC gene targets in
total. Using the CRISPR/cas9 genome editing tool we developed transgenic lines
expressing the Cas9 nuclease and guide RNAs designed to inactivate 6 or 9 of the
BadC gene targets at our Research facilities in Canada. We are just beginning
the screening process to identify Camelina lines with edits in the BadC gene
targets and expect this phase of the work to be completed by [***]. The
timelines for the subsequent development of genome edited BadC Camelina lines is
shown in the table below. We anticipate having stable edited lines and initial
oil content data from greenhouse studies by [***] and then moving forward with
field trials as outlined in Phase 2.




Camelina Project Plan and Timelines
Task Name
Timeline
Milestone
1. [***]
[***]
[***]
a. [***]
[***]
 
b. [***]
[***]
[***]
c. [***]
[***]
 
d. [***]
[***]
 
e. [***]
[***]
[***]



34
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Canola: Evaluation of the canola genome has identified 2 BadC genes one of which
is present in two copies per genome. The canola germplasm Yield10 is using is a
tetraploid making a total of 6 BadC genes to be edited. Editing of the BadC
genes has been ongoing and we are now reaching the stage where we will [***].
The timelines for the subsequent development of genome edited BadC canola lines
is shown in the table below.
Canola Project Plan and Timelines
Task Name
Timeline
Milestone
1. [***]
[***]


[***]
a. [***]
[***]
 
b. [***]
[***]
 
c. [***]
[***]
 
d. [***]
[***]
 
e. [***]
[***]
 
f. [***]
[***]
[***]
g. [***]
[***]
[***]

Soybean: Yield10 is currently working with two diploid soybean lines. The
identifications of all soybean BadC genes is currently ongoing.
Soybean Project Plan and Timelines
Task Name
Start
Milestones
1. [***]


[***]
 
a.    [***]


[***]
 
b.    [***]
[***]
 
c.    [***]
[***]
[***]



35
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Phase 2. Initial field trials of engineered oilseed lines ([***])
With the genome editing approach being used by Yield10, the first step will be
to [***]. The genome analysis, documentation and application for non-regulated
status will be carried out beginning in [***]. It is preferable to wait until
non-regulated status is achieved before any field planting including for cage
trails to produce clean seed for larger trials. This means that field testing of
genome edited lines may not begin until the [***] growing season with data not
being available until [***].
As an interim step Yield10 will explore ways to accelerate the development of
field data in cooperation with Prof. Thelen, the inventor at U. Missouri [***]
both of the licensed technologies that he developed during the research that led
to the inventions. These discussions are expected to commence on completion of
execution of the License Agreement and this section may be updated pending the
outcome of those discussions.
Examples of key objectives of initial field testing are:
•Impact of BadC editing on seed emergence and stand establishment
•Impact of BadC editing on seed oil content
•Impact of BadC editing on shatter and other seed pod characteristics
•Impact of BadC editing on seed yield
It will be critical that an increased oil content due to the genome editing of
the BadC gene does not create yield drag as this may severely impact the
economic viability (oil yield per harvested acre) of the high oil trait.
Milestone: Field validation of the BadC technology and quantitative data on
increase on seed oil content in Camelina and impact on seed yield and protein
quality.
Phase 3. Processing and product evaluation of seed from field trials ([***])
In order to develop data for regulatory approval and to demonstrate processing
of seed produced using BadC edited lines, we plan to harvest all seed from
trials and carry out pilot scale extraction studies using both the traditional
solvent based and non-solvent based routes. Yieldl 0 staff are familiar with
service providers for pilot extraction studies. Although it is simply too early
to map these studies out in more detail there are 3 key questions that need to
be addressed:
•Impact of increased oil content on recovery unit operations
•Changes to oil composition
•Impact on the increased oil on meal and in particular protein quality
Key economic drivers of the value of the high oil trait will be achieving the
same oil composition
and protein meal profile/value.


36
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Milestone: Basic data enabling the development of an economic model for the high
oil crops which can be used for future revenue projections.
Phase 4. Application for regulatory approval ([***])
Although we plan to apply for non-regulated status from USDA-APHIS for genome
edited BadC lines of Camelina, canola and soybean, additional approvals may be
needed from other government agencies (FDA and possibly EPA) prior to commercial
launch depending on the target markets.
Milestone: Complete approval for commercial planting and sale.
Phase 5. Commercial launch
During the course of developing lines suitable for commercial launch, Yield10
expects to enter discussions with third parties for both Specialty and Commodity
crop applications of the technology. It is simply too early to speculate what
those arrangements could look like.




37
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


Milestone: First commercial sale and revenue.
Financial Resources
Yield10 is publicly traded on the NASDAQ market with the ticker symbol YTEN. In
2017, Yield10 raised a total of $17 million in tow public offerings. Proceeds
from these offerings is expected to fund the company well into 2019. As part of
these offerings the investors received warrants to purchase additional shares at
a price of $2.25 per share. Approximately one third of the warrants have a 9
month term with the remainder being for 5 years. In the event all of these
warrants get converted in the next 18 months this will result in an additional
$20 million of funding. These funds would take the company [***] the key
milestones. In addition the company has the ability to raise additional funds
through either public or private financings and through partnerships. For
example the Company recently signed an Agreement with Monsanto to allow then to
test the C3003 yield trait in soybean.




38
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


APPENDIX C: NOTICE OF FIRST COMMERCIAL SALE
DATE OF LICENSE AGREEMENT:
LICENSEE NAME:
ADDRESS:
REPORT DATE:
INSTRUCTIONS: Please fill in all boxes (write "none" if not applicable), and
sign and date at bottom.
Commercial name of the Licensed Product
Place of manufacture
Manufacturer name and address (if not licensee)
Date of first commercial sale


Country of first commercial sale


Patent application(s) and/or issued patent(s) of the University covering the
Licensed Product
By signing below, I both certify that I am an authorized representative for the
LICENSEE and that the information above is true and correct to the best of my
knowledge.
By
 
Date
 
Signature of authorized representative
 
 

Printed Name:
 
Title:
 
 
 
 
 
Email Address: Telephone No: Fax No:
 
 
 



39
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


APPENDIX D: ANNUAL REPORT TEMPLATE (AFTER FIRST COMMERCIAL
SALE)
Date of License Agreement:
Licensee Name:
Reporting Period:
Report Date:
INSTRUCTIONS: Please provide all information (write "none" if not applicable),
and sign and date at bottom.
LICENSED PRODUCT commercial name:
LICENSED PRODUCT commercial product no.:
Patent application(s) and/or issued patent(s) of
the UNIVERSITY covering the LICENSED PRODUCT:
Government Approvals (provide details):
Annual Summary Report of SALES by LICENSEE:
Country of Sales
 
No. of Units Sold
 
Unit Price ($)
 
Gross Sales ($)
 
Exchange Rate (if applicable)
 
Allowable offsets ($) (provide details, below)
 
Total Net Sales ($)
 
Royalty rate (reference to the data source for determining if a particular
LICENSED PRODUCT is designated a NICHE CROP or COMMODITY CROP, e.g. 1 bag of
seed sold = 1 acre)
 
Creditable Minimum Annual Royalties Paid
 
Royalties Due ($) with this Report
 

Details of allowable offsets:
By signing below, I both certify that I am an authorized representative for the
LICENSEE and that the information above is true and correct to the best of my
knowledge.


40
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


By
 
Date
 
Signature of authorized representative
 
 

Printed Name:
 
Title:
 
 
 
 
 
Email Address: Telephone No: Fax No:
 
 
 



41
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


APPENDIX E: ANNUAL COMMERCIALIZATION REPORT


Date of License Agreement:
Licensee Name:
Reporting Period:
Report Date:
INSTRUCTIONS: Please provide all information (write "none" if not applicable),
and sign and date at bottom.
A.Commercialization efforts and accomplishments during the previous year:
Research and development expenditures and progress:
Regulatory filings and approvals:


Manufacturing activities:


Marketing activities:
Jobs created (# of full and part-time Fits):
Capital raised and source(s) of funding:
Other efforts and accomplishments:




B.Sales during the previous year:




42
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


Country of Sales
 
Total No. of Units Sold
 
Unit Price ($)
 
Total Gross Sales ($)
 
Exchange Rate (if applicable)
 
Total Allowable offsets ($) (provide details, below)
 
Total Net Sales ($)
 
Royalty rate
 
Creditable Minimum Annual Royalties Paid ($)
 
Total Royalties Paid to University ($)
 



Commercialization plans for the upcoming year:


By signing below, I both certify that I am an authorized representative for the
LICENSEE and that the information above is true and correct to the best of my
knowledge.


By
 
Date
 
Signature of authorized representative
 
 

Printed Name:
 
Title:
 
 
 
 
 
Email Address: Telephone No: Fax No:
 
 
 







43
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.